Exhibit 10.4

 

Execution Version

 

SERVICING AGREEMENT


 

among


 

CONN’S RECEIVABLES FUNDING 2019-B, LLC,
AS ISSUER,

 

CONN’S RECEIVABLES 2019-B TRUST,
AS RECEIVABLES TRUST,


 

CONN APPLIANCES, INC.,
AS SERVICER,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS TRUSTEE

 



 

 

DATED AS OF NOVEMBER 26, 2019

 





 

 

TABLE OF CONTENTS



 

 



Page ARTICLE I         DEFINITIONS   Section 1.01 Defined Terms 1 Section 1.02
Definitions 4 Section 1.03 Other Definitional Provisions 5 ARTICLE II      
 ADMINISTRATION AND SERVICING OF RECEIVABLES AND RELATED SECURITY   Section 2.01
Appointment of Servicer 5 Section 2.02 Duties of Servicer 7 Section 2.03
Purchase of Ineligible Receivables 13 Section 2.04 Purchase of Returned and
Refinanced Receivables 14 Section 2.05 Rights After Designation of New Servicer
14 Section 2.06 Servicer Default 17 Section 2.07 Servicer Indemnification of
Indemnified Parties 18 Section 2.08 Grant of License 19 Section 2.09 Servicing
Compensation 19 Section 2.10 Representations and Warranties of the Servicer 20
Section 2.11 Reports and Records for the Trustee 22 Section 2.12 Reports to the
Commission 23 Section 2.13 Affirmative Covenants of the Servicer 23 Section 2.14
Negative Covenants of the Servicer 25 Section 2.15 Sale of Defaulted Receivables
26 Section 2.16 Deemed Collections 26 ARTICLE III       RIGHTS OF NOTEHOLDERS
AND ALLOCATION AND APPLICATION OF COLLECTIONS   Section 3.01 Establishment of
Accounts 27 Section 3.02 Collections and Allocations 27 ARTICLE IV      OTHER
SERVICER POWERS   Section 4.01 Appointment of Paying Agent 27 Section 4.02
[Reserved.] 28 ARTICLE V       OTHER MATTERS RELATING TO THE SERVICER   Section
5.01 Liability of the Servicer 28 Section 5.02 Limitation on Liability of the
Servicer and Others 28 Section 5.03 Servicer Not to Resign 28

 



i

 

 

TABLE OF CONTENTS

 

 





Page

Section 5.04 Waiver of Defaults 29 ARTICLE VI      ADDITIONAL OBLIGATION OF THE
SERVICER WITH RESPECT TO THE TRUSTEE   Section 6.01 Successor Trustee 29 Section
6.02 Tax Returns 29 Section 6.03 Final Payment with Respect to Any Series 30
Section 6.04 Optional Purchase of Receivables Trust Estate 30 ARTICLE VII
    MISCELLANEOUS PROVISIONS   Section 7.01 Amendment 31 Section 7.02 Protection
of Right, Title and Interest to Receivables and Related Security 32 Section 7.03
Governing Law 33 Section 7.04 Notices 33 Section 7.05 Severability of Provisions
34 Section 7.06 Delegation 34 Section 7.07 Waiver of Trial by Jury 34 Section
7.08 Further Assurances 34 Section 7.09 No Waiver; Cumulative Remedies 34
Section 7.10 Counterparts 34 Section 7.11 Third-Party Beneficiaries 34 Section
7.12 Actions by Noteholders 34 Section 7.13 Rule 144A Information 35 Section
7.14 Merger and Integration 35 Section 7.15 Headings 35 Section 7.16 Rights of
the Trustee 35 Section 7.17 Sales Tax Proceeds 35 Section 7.18 Limitation of
Liability 35 EXHIBITS     Exhibit A     Form of Monthly Servicer Report  
Exhibit B      Form of Annual Servicer’s Certificate         SCHEDULES          
Schedule 2.10(i)              Litigation  

 

ii

 



 

SERVICING AGREEMENT dated as of November 26, 2019 (the “Agreement”) by and among
CONN’S RECEIVABLES FUNDING 2019-B, LLC, a Delaware limited liability company, as
issuer (the “Issuer”), CONN’S RECEIVABLES 2019-B TRUST, a Delaware statutory
trust, as receivables trust (the “Receivables Trust”), CONN APPLIANCES, INC., a
Texas corporation (“Conn Appliances”), as initial Servicer, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as trustee under the
Indenture (defined below) (in such capacity, together with its successors and
assigns in such capacity, the “Trustee”).

 

WHEREAS, the Receivables Trust has purchased from Conn Appliances Receivables
Funding, LLC (the “Depositor”), and the Depositor purchased from Conn Credit I,
LP Contracts, Receivables and other Related Security relating to such
Receivables pursuant to the terms of and subject to the conditions set forth in
the Second Receivables Purchase Agreement, dated as of November 26, 2019 between
the Depositor and the Receivables Trust;

 

WHEREAS, the Issuer is entering into a Base Indenture and a supplement thereto,
each dated as of November 26, 2019 (the Base Indenture, as amended, supplemented
or otherwise modified from time to time, the “Indenture”), between the Issuer
and the Trustee, and each of the other Transaction Documents to which it is a
party, pursuant to which the Issuer plans to issue Notes in order to finance its
purchase of the Receivables Trust Certificate, which represents the ownership of
the Receivables Trust, which owns the Contracts, Receivables and other Related
Security relating to such Receivables;

 

WHEREAS, the Servicer is willing to service all Receivables and other Related
Security acquired by the Receivables Trust, pursuant to the terms and subject to
the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01           Defined Terms. As used in this Agreement, the following
terms have the following meanings:

 

“Back-Up Servicer” means Systems & Services Technologies, Inc., together with
its permitted successors and assigns, in such capacity.

 

“Back-Up Servicing Agreement” is defined in Section 2.01(b).

 

“Conn Appliances” is defined in the preamble.

 

“Consolidated Net Worth” means at any date, with respect to any Person, the
consolidated stockholders’ equity of such Person and its consolidated
Subsidiaries, minus (to the extent reflected in determining such consolidated
stockholders’ equity) all intangible assets (in each case, as determined in
accordance with GAAP, applied on a basis consistent with the most recent audited
financial statements of such Person before the Closing Date).

 





 

 

“Custodian” is defined in Section 2.02(a)(ii).

 

“Depositor” is defined in the first recital.

 

“Field Collections” is defined in Section 2.02(c).

 

“Indenture” is defined in the second recital.

 

“In-Store Payments” is defined in Section 2.02(c).

 

“Issuer” is defined in the preamble.

 

“Issuer Indemnified Parties” is defined in Section 2.07.

 

“Mail Payments” is defined in Section 2.02(c).

 

“Optional Purchase” is defined in Section 6.04.

 

“Optional Purchase Price” means an amount equal to the fair market value of the
Receivables on the date on which the Optional Purchase will occur, provided,
however, that the Optional Purchase Price shall not be less than the accrued and
unpaid interest, if applicable, then due on the Series 2019-B Notes and the
aggregate unpaid principal, if any, of all of the outstanding Series 2019-B
Notes plus an amount sufficient to pay (A) the Servicing Fee (including to any
successor servicer) for such Payment Date and all unpaid Servicing Fees with
respect to prior Payment Dates and (B) the Trustee, Receivables Trust Trustee,
Back-Up Servicer and Issuer Fees and Expenses for such Payment Date and all
unpaid Trustee, Receivables Trust Trustee, Back-Up Servicer and Issuer Fees and
Expenses with respect to prior Payment Dates, after giving effect to the
Available Funds for such Payment Date).

 

“Permitted Modification” means any change to or modification (for the avoidance
of doubt, any modification made solely as required by applicable law shall be
deemed to be a “Permitted Modification”) of the terms of a Receivable, including
the timing or amount of payments on the Receivable, so long as one of the
following conditions has been satisfied:

 

a.any change or modification, individually and collectively with any other
change or modification proposed to be made with respect to the Receivable, is
ministerial in nature;

 

b.any change or modification is (i) granted to an Obligor in accordance with the
Servicer’s Credit and Collection Policies and (ii) such change or modification
(including when taken together with any other prior change or modification) does
not result in a Significant Modification;

 



2

 

 

c.any change or modification where (i) the Obligor is in payment default or (ii)
in the judgment of the Servicer, in accordance with the Servicer’s Credit and
Collection Policies, it is reasonably foreseeable that the Obligor will default
(it being understood that the Servicer may proactively contact any Obligor whom
the Servicer believes may be at higher risk of a payment default under the
related Receivable); or

 

d.any extension, deferral, amendment, modification, alteration or adjustment,
including a “payment holiday” or “skip-a-pay” extension granted to an Obligor
that is made (I) in accordance with the Servicer’s Credit and Collection
Policies and (II) with respect to which the Servicer has delivered an Opinion of
Counsel to the Issuer, the Receivables Trust, the Trustee and the Receivables
Trust Trustee to the effect that such extension, deferral, amendment,
modification, alteration or adjustment, including a “payment holiday” or
“skip-a-pay” extension will not result in or not cause the Receivables Trust (or
any part thereof) to be classified, for U.S. federal income tax purposes, as an
association (or a publicly traded partnership) taxable as a corporation or as
other than a fixed investment trust described in Treasury Regulation section
301.7701-4(c) that is treated as a grantor trust under subpart E, Part I of
subchapter J of the Code.

 

“Post Office Box” means post office box 815867, in Dallas, Texas, 75234, and,
upon notice to Trustee, each other post office box opened and maintained by the
Receivables Trust or the Servicer for the receipt of Collections from Obligors
and governed by a Post Office Box Agreement reflecting that such post office box
is in the name of the Receivables Trust, as any such post office boxes may be
closed from time to time by the Servicer with prior written notice to the
Trustee (provided that (i) there shall at all times be at least one post office
box open to receive Collections, (ii) the Servicer takes customary and prudent
procedures to notify Obligors to make payments to such post office box and (iii)
the closing or opening of any post office box is consistent with the servicing
standard set forth in Section 2.02(b)(ii)).

 

“Post Office Box Agreement” means an agreement by and among the Servicer and the
United States Postal Service, which is a standard post office box agreement,
specifying the rights of the parties in the Post Office Box.

 

“Purchase Amount” shall have the meaning assigned to such term in Section 2.03.

 

“Purchase Event” has the meaning assigned to that term in Section 2.03.

 

“Purchase Payment” has the meaning assigned to that term in Section 2.03.

 

“Refinanced Receivable” has the meaning assigned to that term in Section 2.04.

 



3

 

 

“Returned/Refinanced Receivables” has the meaning assigned to that term in
Section 2.04.

 

“Returned Receivable” has the meaning assigned to that term in Section 2.04.

 

“Servicer” is defined in Section 2.01(a).

 

“Servicer Default” is defined in Section 2.06.

 

“Servicer Indemnified Parties” is defined in Section 2.07.

 

“Servicing Fee” is defined in Section 2.09.

 

“Significant Modification” means any of the following changes (taking changes
that occurred prior to acquisition of the Receivables by the Receivables Trust
into account) to a Receivable:

 

a.lowering the principal amount of a Receivable if the reduction lowers the
yield of the Receivable by more than the greater of (x) 25 basis points or (y) 5
percent of the annual yield of the unmodified Receivable;

 

b.making any change in interest rate of a Receivable or other payments which
results in the change in the annual yield of more than the greater of (x) 25
basis points or (y) 5 percent of the annual yield of the unmodified Receivable;
and

 

c.deferral of any payment on the Receivable beyond the due date for that payment
that would result in a deferral of payments for a period of more than the lesser
of 5 years or 50% of the original term of the Receivable taking into account, in
the aggregate, all deferments and deferrals.

 

“Specified Servicer Default” means any Servicer Default of the type specified in
paragraph (d) of Section 2.06.

 

“SST” means Systems & Services Technologies, Inc.

 

“Successor Servicer” is defined in Section 2.01(b)(i).

 

“Trustee” is defined in the preamble.

 

Section 1.02          Definitions. Capitalized terms used but not defined herein
shall have the respective meanings given to such terms in the Indenture and, to
the extent applicable, the Series Supplement.

 



4

 

 

Section 1.03           Other Definitional Provisions.

 

(a)            All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.

 

(b)           Where the character or amount of any asset or liability or item of
income or expense is required to be determined, or any accounting computation is
required to be made, for the purpose of this Agreement, such determination or
calculation shall be made in accordance with GAAP. When used herein, the term
“financial statement” shall include the notes and schedules thereto. All
accounting determinations and computations hereunder or under any other
Transaction Documents shall be made without duplication.

 

(c)            [Reserved.]

 

(d)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; and Section, subsection,
Schedule and Exhibit references contained in this Agreement are references to
Sections, subsections, Schedules and Exhibits in or to this Agreement unless
otherwise specified.

 

ARTICLE II

ADMINISTRATION AND SERVICING
OF RECEIVABLES AND RELATED SECURITY

 

Section 2.01           Appointment of Servicer.

 

(a)           The servicing, administering and collection of the Receivables
shall be conducted by such Person (the “Servicer”) so designated from time to
time in accordance with this Section 2.01. Until the Trustee gives notice to
Conn Appliances of the designation of a new Servicer pursuant to this Section
2.01, Conn Appliances is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. The
Servicer may not delegate any of its rights, duties or obligations hereunder, or
designate a substitute Servicer, without the prior written consent of the
Trustee and the Receivables Trust; provided, however, that the Servicer shall be
permitted to delegate its duties hereunder to any of its Affiliates and may use
subservicers, contractors or agents but will remain obligated and liable for the
performance of any such delegated duties as if it were performing such duties
itself.

 

(b)           (i) After the occurrence of a Servicer Default, the Trustee may,
and upon the direction of the Required Noteholders or in the case of a Specified
Servicer Default shall, in accordance with the provisions set forth in clause
(ii) below, appoint the Back-Up Servicer pursuant to the Back-Up Servicing
Agreement dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Back-Up Servicing Agreement”), among the
Back-Up Servicer and the various other parties thereto or any other successor
servicer (SST, or any other successor servicer so appointed in accordance with
the terms of Section 2.01(b)(ii) below, in such capacity, the “Successor
Servicer”) to succeed to Conn Appliances as Servicer hereunder.

 



5

 

 

(ii)              If (x) the Back-Up Servicer, on the date of its appointment as
Successor Servicer or at any time following such appointment, fails or is unable
to perform the duties of the Servicer hereunder or has previously resigned or
otherwise been terminated as Back-Up Servicer, or (y) any other Person
designated Successor Servicer in accordance with this Section 2.01 resigns,
fails or is unable to perform the duties of the Servicer hereunder following its
appointment as Successor Servicer, the Trustee may with the consent of the
Required Noteholders, and upon the direction of the Required Noteholders shall,
appoint as Servicer any Person to succeed the then-current Servicer on the
condition in each case that any such Person so appointed shall agree to perform
the duties and obligations of the Servicer pursuant to the terms hereof. Until
such time as the Person so appointed becomes obligated to begin acting as
Servicer hereunder, the then current Servicer will continue to perform all
servicing functions under this Agreement and the other Servicer Transaction
Documents. If the Trustee is not able to appoint a new Servicer to succeed Conn
Appliances, the Back-Up Servicer or any other Person then acting as Servicer,
within a reasonable time following the date upon which it is required to so
appoint a successor to the Servicer pursuant to this Section 2.01 (but in any
event not later than 30 days following such date), the Trustee shall at the
expense of the Issuer (as Certificateholder of the Receivables Trust) petition a
court of competent jurisdiction to appoint as the Servicer hereunder any
established financial institution having, a net worth of not less than
$25,000,000 and whose regular business includes the servicing of receivables
comparable to the Receivables which are the subject of this Agreement. Following
any appointment of a Successor Servicer pursuant to this Section 2.01, the
Trustee will provide notice thereof to the Issuer, the Receivables Trust, the
Depository, the Depositor and the Noteholders.

 

(c)           The Trustee shall not be responsible for any differential between
the Servicing Fee and any compensation paid to a Successor Servicer hereunder.

 



6

 

 

Section 2.02           Duties of Servicer.

 

(a)            (i) The Servicer shall take or cause to be taken all such action
as may be reasonably necessary or advisable to collect each Receivable from time
to time, all in accordance with applicable Laws, with reasonable care and
diligence, and in accordance with the Credit and Collection Policies and
otherwise in accordance with the Servicer Transaction Documents. Each of the
Receivables Trust, Issuer (as Certificateholder of the Receivables Trust), each
Noteholder by its acceptance of the related Notes and each of the other Secured
Parties, hereby appoints as its agent the Servicer, from time to time designated
pursuant to Section 2.01 hereof, to enforce its respective rights and interests
in and under the Contracts, Receivables and Related Security, Collections and
proceeds with respect thereto. To the extent permitted by applicable law, each
of the Receivables Trust and Conn Appliances (to the extent not then acting as
Servicer hereunder) hereby grants to any Servicer appointed hereunder all rights
and powers of the Receivables Trust and/or Conn Appliances, as the case may be,
under the Contracts and with respect to the Related Security, and hereby grants
an irrevocable power of attorney to take in the Receivables Trust’s and/or Conn
Appliances’ name and on behalf of the Receivables Trust or Conn Appliances any
and all steps necessary or desirable, in the reasonable determination of the
Servicer, to collect all amounts due under any and all Receivables, including,
without limitation, to cancel any policy of insurance, make demands for unearned
premiums, commence enforcement proceedings, exercise other powers under a
Contract, execute and deliver instruments of satisfaction or cancellation, or
full or partial discharge, with respect to Receivables, endorse the Receivables
Trust’s, the Issuer’s and/or Conn Appliances’ name on checks and other
instruments representing Collections and enforce such Receivables and the
related Contracts. The Servicer shall, as soon as practicable following receipt
thereof, turn over to Conn Appliances any collections of any Indebtedness of any
Person which is not on account of a Receivable. The Servicer shall not
voluntarily make the Receivables Trust, the Receivables Trust Trustee, the
Issuer, the Trustee, any Noteholder or any of their respective agents a party to
any litigation without the prior written consent of such Person other than any
litigation adverse to such person. Without limiting the generality of the
foregoing and subject to Section 2.04, the Servicer is hereby authorized and
empowered unless such power and authority is revoked in writing by the Trustee
(as designee of the Receivables Trust) pursuant to the terms of the Servicer
Transaction Documents (A) to make deposits into the Collection Account as set
forth in this Agreement and the Indenture; provided, however, that with respect
to any Successor Servicer, nothing contained in any Servicer Transaction
Document shall impose an obligation on such Successor Servicer to make any
withdrawals or payments from the Collection Account or any other Trust Account,
(B) to instruct the Trustee in writing, substantially in the form of the Monthly
Servicer Report, to make deposits or withdrawals and payments from the
Collection Account, the Payment Account and any Series Account, in accordance
with such instructions as set forth in the Indenture, (C) to instruct or notify
the Trustee in writing as set forth in this Agreement and, the Indenture, (D) to
make all calculations, allocations and determinations required of the Servicer
under the Indenture and as required herein or to establish Series Accounts, (E)
to execute and deliver, on behalf of the Receivables Trust for the benefit of
the Issuer and the Noteholders, any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Receivables and the other Contracts
and Related Security and, after any delinquency in payment relating to any
Receivable, to the extent permitted under and in compliance with applicable law
and regulations, to commence enforcement proceedings with respect thereto
(including cancellation of the related insurance policy) and (F) in the case of
the initial Servicer only, to make any filings, reports, notices, applications,
registrations with, and to seek any consents or authorizations from, the
Securities and Exchange Commission and any state securities authority on behalf
of the Issuer as may be necessary or advisable to comply with any federal or
state securities or reporting requirements.

 



7

 

 

(ii)              Subject to the terms and conditions of this Section
2.02(a)(ii), the Servicer shall maintain custody and possession of the
Receivable Files on behalf of, and as bailee for, the Receivables Trust (for the
benefit of the Trustee, the Issuer, the Noteholders and the other Secured
Parties) (in such capacity, together with its successors and assigns, the
“Custodian”).

 

(iii)             To the extent the Servicer has any duty or obligation to title
or re-title the Receivables, the Servicer shall ensure that title is properly
reflected in the name of the Receivables Trust Trustee on behalf of Conn’s
Receivables 2019-B Trust, and shall be recorded in the name of “Wilmington
Trust, National Association, not in its individual capacity but solely in its
capacity as Receivables Trust Trustee of Conn’s Receivables 2019-B Trust”.

 

(A)           Custodian agrees to maintain possession of the related Receivable
Files at its offices where they are presently maintained, at the offices of the
related subcustodians or at such other offices of Custodian as shall from time
to time be identified to Trustee by written notice. Custodian shall segregate
physical Receivable Files from other files maintained by Custodian and shall, to
the extent a Receivable File is stored in electronic format, maintain an
authoritative electronic copy of each Receivable File on a data tape or other
electronic media in a fire-resistant safe or room. The Receivables Trust hereby
appoints Conn Appliances, and Conn Appliances hereby agrees to act, as initial
Custodian hereunder. Custodian may, at the Servicer’s request, temporarily
deliver individual Receivable Files or any portion thereof to Servicer without
notice as necessary to conduct collection and other servicing activities in
accordance with the Credit and Collection Policies.

 

(B)           As custodian and bailee, Custodian shall hold the Receivable Files
(by itself and/or through subcustodians) on behalf of the Receivables Trust (for
the benefit of the Trustee, the Issuer, the Noteholders and the other Secured
Parties) and, by agreeing to act as Custodian, is deemed to have received notice
of the security interests of the Secured Parties in the Contracts and related
Receivables. As custodian and bailee, Custodian shall maintain accurate records
pertaining to each Receivable to enable it to comply with the terms and
conditions of this Agreement, maintain a current inventory thereof and conduct
periodic physical inspections of Receivable Files held by it under this
Agreement and attend to all other details in connection with maintaining custody
of the Receivable Files.

 



8

 

 

(C)           In performing its duties under this Section 2.02(a)(ii), Custodian
agrees to act with reasonable care, using that degree of skill and care that it
exercises with respect to similar contracts owned and/or serviced by it.
Custodian shall promptly report to the Receivables Trust and the Trustee any
material failure by it to hold the Receivable Files as herein provided and shall
promptly take appropriate action to remedy such failure. In acting as custodian
of the Receivable Files, Custodian agrees further not to assert, and shall cause
each related subcustodian not to assert any beneficial ownership interests in
the Receivables. Custodian agrees to indemnify the Receivables Trust, Trustee,
the Secured Parties and Issuer, and their respective officers, directors,
employees, partners and agents for any and all liabilities, obligations, losses,
damages, payments, costs, or expenses of any kind whatsoever which may be
imposed on or incurred by any such Person arising from the negligence or willful
misconduct of Custodian in maintaining custody of the Receivable Files pursuant
to this Section 2.02(a)(ii); provided, however, that Custodian will not be
liable to the extent that any such amount resulted from the negligence or
willful misconduct of such Person.

 

(D)          The appointment of Custodian shall terminate upon acceptance of the
appointment of a Successor Servicer in accordance with this Agreement. The
Successor Servicer, by acceptance of its appointment, shall become the successor
Custodian. Promptly following the appointment of a successor Custodian, and in
any event within five days of such appointment, the then-existing Custodian
shall (at such Custodian’s sole cost and expense if a Servicer Default shall
have occurred or if such Custodian shall have been removed for cause) deliver
all of the Receivable Files in its possession, and all records maintained by it
with respect thereto, to such successor Custodian.

 

(b)           (i) Servicer shall service and administer the Receivables on
behalf of the Receivables Trust (for the benefit of the Issuer, the Trustee and
the other Secured Parties) and shall have full power and authority, acting alone
and/or through subservicers, contractors or agents as provided in
Section 2.02(b)(iii), to do any and all things which it may deem reasonably
necessary or desirable in connection with such servicing and administration and
which are consistent with this Agreement and the other Servicer Transaction
Documents. Consistent with the terms of this Agreement and the other Servicer
Transaction Documents, Servicer (or any agent on Servicer’s behalf) may waive,
modify or vary any term of any Receivable or consent to the postponement of
strict compliance with any such term or in any manner, grant indulgence to any
Obligor if, in Servicer’s sole discretion, such waiver, modification,
postponement or indulgence will maximize collections on such Receivable;
provided, however, that Servicer (or any agent on Servicer’s behalf) may not
permit any modification with respect to any Receivable unless such modification
is a Permitted Modification, is in accordance with the Credit and Collection
Policies and, in the case of any extension of the final maturity date of a
Receivable, such extension does not extend beyond the Legal Final Payment Date
and the total amount of extensions of such Receivables is not in excess of
twenty-four months unless such extension is as a result of or required by
applicable law or judicial order. Without limiting the generality of the
foregoing, Servicer in its own name or in the name of the Receivables Trust is
hereby authorized and empowered by the Receivables Trust when Servicer believes
it appropriate in its reasonable judgment to execute and deliver, on behalf of
the Receivables Trust, any and all instruments of satisfaction or cancellation,
or of partial or full release or discharge and all other comparable instruments,
with respect to the Receivable.

 



9

 

 

(ii)              Servicer shall service and administer the Receivables by
employing such procedures (including collection procedures) and degree of care,
in each case consistent with industry standards, as are customarily employed by
Servicer in servicing and administering contracts and notes owned or serviced by
Servicer comparable to the Receivables.

 

(iii)             Servicer may perform any of its duties pursuant to this
Agreement, including those delegated to it pursuant to this Agreement, through
subservicers, contractors or agents appointed by Servicer. Such subservicers may
include Affiliates of Servicer. Notwithstanding any such delegation of a duty,
Servicer shall remain obligated and liable for the performance of such duty as
if Servicer were performing such duty.

 

(iv)             Servicer may take such actions as are necessary to discharge
its duties as Servicer in accordance with this Agreement, including the power to
execute and deliver on behalf of Issuer such instruments and documents as may be
customary, necessary or desirable in connection with the performance of
Servicer’s duties under this Agreement (including consents, waivers and
discharges relating to the Receivable).

 

(v)               Servicer shall keep separate records covering the transactions
contemplated by this Agreement including the identity and collection status of
each Receivable.

 

(c)           Collections. (i) On or prior to the Closing Date, initial Servicer
shall have established and shall maintain thereafter the following system of
collecting and processing Collections of Receivables.  Servicer shall direct the
Obligors to make payments of Receivables only (A) by check mailed to the Post
Office Box (such payments, upon receipt in such Post Office Box being referred
to herein as “Mail Payments”), (B) by cash, credit card or check delivered in
person or by phone at retail stores or other business locations of initial
Servicer (such payments, upon receipt by such stores, being referred to herein
as “In-Store Payments”), (C) by third party money wire transfer, ACH or other
bill pay service that provides for the electronic deposit of funds into an
account of the Servicer on behalf of Obligors, (D) by utilizing the Servicer’s
Webpay portal; or (E) by cash, credit card or check delivered in person or by
phone or by an agent of Conn Appliances at a service center of Conn Appliances
or, in the case of certain delinquent accounts, to employees of Conn Appliances
operating out of a service center of Conn Appliances or Servicer (such payments,
upon receipt by the service center, being referred to herein as “Field
Collections”).  Notwithstanding anything to the contrary in this Section
2.02(c), any Successor Servicer shall collect and process Collections of
Receivables in any manner that is in accordance with the servicing standard set
forth herein.

 



10

 

 

(ii)              Servicer’s right of access to the Post Office Box and the
Collection Account shall be revocable at the option of Trustee as designee of
the Receivables Trust (acting in its own discretion or at the direction of the
Required Noteholders) upon the occurrence of any Default, Event of Default or
Servicer Default. In addition, after the occurrence of any Default, Event of
Default or Servicer Default, Servicer agrees that it shall, upon the written
request of Trustee, notify all Obligors under Receivables to make payment
thereof to (i) one or more bank accounts and/or post-office boxes designated by
Trustee and specified in such notice or (ii) any Successor Servicer appointed
hereunder. The Trustee may, and shall at the request of the Required
Noteholders, if any Default, Event of Default or Servicer Default has occurred,
require the Servicer to establish a lockbox account pursuant to a lockbox
agreement acceptable to the Trustee, and with notice to the Notice Person, to
direct all Obligors under Receivables to make payments to such lockbox account.

 

(iii)             Servicer shall remove or cause all Mail Payments to be removed
from the Post Office Box by the close of business on each Business Day. Servicer
shall process all such Mail Payments and all Field Collections on the date
received by recording the amount of the payment received from the Obligor and
the applicable account number. Subject to Section 5.4(a) of the Indenture,
no later than the close of business on the second Business Day following the
date on which Mail Payments are received in the Post Office Box or Field
Collections are received by Servicer, Servicer shall deposit or cause such Mail
Payments and such Field Collections to be deposited in the Collection Account.
Subject to Section 5.4(a) of the Indenture, the Retailer and Servicer shall
cause all In-Store Payments to be (A) processed as soon as possible after such
payments are received by the Retailer or Servicer but in no event later than the
Business Day after such receipt, and (B) deposited in the Collection Account no
later than two Business Days following the date of such receipt. Subject to
Section 5.4(a) of the Indenture, Servicer shall deposit all Recoveries into the
Collection Account within two Business Days after the date of its receipt of
such Recoveries.

 

(iv)             [Reserved.]

 



11

 

 

(v)               All Collections received by Servicer in respect of Receivables
will, pending remittance to the Collection Account as provided herein, be held
by Servicer in trust for the exclusive benefit of Trustee (on behalf of the
Receivables Trust) and shall not, unless otherwise permitted by the Servicer
Transaction Documents, be commingled with any other funds or property of any
Originator, Depositor or Servicer except as otherwise permitted in accordance
with Section 5.4 of the Indenture. Only Collections shall be deposited in the
Collection Account. The Servicer may cause to be withdrawn from the Collection
Account such amounts that have been deposited into the Collection Account in
error not representing Collections or other proceeds of the Trust Estate and any
amounts that are deposited by Servicer that relate to checks rejected by the
Obligor’s bank for insufficient funds.

 

(vi)             Each of Depositor, the Receivables Trust, Issuer and Servicer
hereby irrevocably waive any right to set off against, or otherwise deduct from,
any Collections.

 

(vii)            The Receivables Trust, Issuer and initial Servicer hereby
transfer, assign, pledge, set over and convey to Trustee all of their right,
title and interest in and to the Collection Account and the other Trust
Accounts.

 

(viii)           All payments or other amounts collected or received by Servicer
in respect of a Receivable shall be applied to the Outstanding Receivables
Balance of such Receivable.

 

(d)            [Reserved.]

 

(e)            (i) (A) [Reserved.]

 

(B)              If SST is then acting as Successor Servicer, it shall cause a
firm of independent certified public accountants, which may also render other
services to SST or its affiliates, to deliver to the Issuer, the Receivables
Trust, and the Trustee, within 120 days after the end of each fiscal year
thereafter, commencing in the year after SST becomes Successor Servicer, (i) an
opinion by a firm of nationally recognized independent certified public
accountants on the financial position of SST at the end of the relevant fiscal
year and the results of operations and changes in financial position of SST for
such year then ended on the basis of an examination conducted in accordance with
generally accepted auditing standards, and (ii) a report from such independent
certified public accountants to the effect that based on an examination of
certain specified documents and records relating to the servicing of SST’s loan
portfolio conducted substantially in compliance with SSAE 16 (the “Applicable
Accounting Standards”), such firm is of the opinion that such servicing has been
conducted in compliance with the Applicable Accounting Standards except for
(a) such exceptions as such firm shall believe to be immaterial and (b) such
other exceptions as shall be set forth in such statement.

 



12

 

 

(ii)               The Servicer will deliver to the Trustee and each Notice
Person on or before the one year anniversary of the Closing Date and on each
anniversary thereof, a certificate in substantially the form of Exhibit B of an
authorized officer of the Servicer stating that (a) a review of the activities
of the Servicer during the preceding year and of its performance under this
Agreement was made under the supervision of the officer signing such certificate
and (b) to the best of such officer’s knowledge, based on such review, the
Servicer has fully performed in all material respects all of its obligations
under this Agreement and each other applicable Servicer Transaction Document to
which it is a party throughout such period, or, if there has been a default in
the performance of any such obligation, specifying such default known to such
officer and the nature and status thereof.

 

(f)             Notwithstanding anything to the contrary contained in this
Article II, the Servicer, if not Conn Appliances or any Affiliate of Conn
Appliances, shall have no obligation to collect, enforce or take any other
action described in this Article II with respect to any Indebtedness that is not
included in the Trust Estate other than to deliver to the Issuer the collections
and documents with respect to any such Indebtedness as described in Section
2.02(a) hereof.

 

Section 2.03           Purchase of Ineligible Receivables.

 

(a)            If the representation and warranty of the initial Servicer
contained in Section 2.10(d) was not true and correct with respect to any
Contract and related Receivable as of the Cut-Off Date in any material respect
that materially and adversely impacts such Contract and the related Receivable
(any such Receivable, an “Ineligible Receivable”), the initial Servicer shall,
at the request of the Trustee, purchase such Ineligible Receivable within ten
(10) Business Days after demand thereof (a “Purchase Event”) from the
Receivables Trust for an amount (the “Purchase Amount”) equal to the then
Outstanding Receivables Balance of such Ineligible Receivable at the time of
such purchase (any such payment, a “Purchase Payment”).

 

(b)           The initial Servicer and the Receivables Trust agree that after
payment of the Purchase Amount for an Ineligible Receivable as provided in
clause (a) above, such Ineligible Receivable shall no longer constitute a
Receivable for purposes of the Transaction Documents.

 

(c)            Except as expressly set forth herein, the initial Servicer shall
not have any right under this Agreement, by implication or otherwise, to
purchase from the Receivables Trust any Receivables.

 



13

 

 

(d)           The obligation of the initial Servicer to purchase an Ineligible
Receivable pursuant to this Section 2.03 will survive the termination of this
Agreement or the earlier resignation or removal of the initial Servicer.

 

Section 2.04           Purchase of Returned and Refinanced Receivables

 

(a)           Notwithstanding anything to the contrary herein, the initial
Servicer shall purchase any Receivable from the Receivables Trust to the extent
that (i) the Merchandise related to such Receivable is returned by an Obligor (a
“Returned Receivable”), or (ii) the Receivable is fully refinanced in connection
with the purchase after the Cut-Off Date by the related Obligor of additional
Merchandise using the initial Servicer’s in-house credit (a “Refinanced
Receivable,” and, together with Returned Receivables, the “Returned/Refinanced
Receivables”).

 

(b)           The initial Servicer shall purchase any Returned/Refinanced
Receivables pursuant to clause (a) for an amount equal to the Purchase Amount
for the applicable Returned/Refinanced Receivable.

 

(c)            The initial Servicer and the Receivables Trust agree that after
payment of the Purchase Amount for a Returned/Refinanced Receivables as provided
in clause (a) above, such Returned/Refinanced Receivable shall no longer
constitute a Receivable for purposes of the Transaction Documents.

 

(d)            No more than ten (10) Business Days prior to a Receivable
becoming “worthless” under the Code, the initial Servicer will, in order to
facilitate the recovery of state sales tax refunds, purchase such Receivable
from the Receivables Trust in exchange for an obligation on the part of the
initial Servicer to remit any recoveries and sales tax refunds actually
collected on such Receivable to the Collection Account.

 

Section 2.05          Rights After Designation of New Servicer. (a) At any time
following the designation of a Successor Servicer (other than Conn Appliances or
an Affiliate thereof) pursuant to Section 2.01 hereof:

 

(i)               The Trustee may, at its option, or shall, at the direction of
the Required Noteholders, direct that payment of all amounts payable under any
Receivable be made directly to the Trustee or its designee.

 

(ii)              The Receivables Trust shall, at the Trustee’s request,
(A) assemble all of the records relating to the Receivables and other Related
Security, and shall make the same available to the Trustee or its designee at a
place selected by the Trustee or its designee, and (B) segregate all cash,
checks and other instruments received by it from time to time constituting
Collections of Receivables in a manner acceptable to the Trustee and shall,
promptly upon receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Trustee or its
designee.

 



14

 

 

(iii)            The Receivables Trust hereby authorizes the Trustee and the
Issuer (as Certificateholder of the Receivables Trust) to take any and all steps
in the Receivables Trust’s name and on behalf of the Receivables Trust necessary
or desirable, in the reasonable determination of the Trustee, to collect all
amounts due under any and all Receivables, including, without limitation,
endorsing the Receivables Trust’s name on checks and other instruments
representing Collections and enforcing such Receivables and the related
Contracts.

 

(iv)            Upon delivery of a Notice of Appointment (as defined in the
Back-Up Servicing Agreement) to the Back-Up Servicer, Conn Appliances shall
designate one or more employees acceptable to the Successor Servicer to assist
the Successor Servicer with respect to In-Store Payments so long as Conn
Appliances continues to accept, or the Successor Servicer permits, In-Store
Payments to be made as described herein; provided, however, such employee of
Conn Appliances shall in no event be deemed an employee, agent, custodian or
nominee of the Successor Servicer and the Successor Servicer shall have no
responsibility or liability for any negligence or willful misconduct of such
employee or for such employee’s failure to assist the Successor Servicer
(including without limitation any acts or omissions unrelated to the
transactions contemplated hereby). Upon the request of the Successor Servicer to
the Trustee, 100% of the Noteholders may direct the Successor Servicer to
designate an employee of Successor Servicer to be assigned to any or all Conn
Appliances stores to oversee the collection of In-Store Payments at such stores.
Each such employee shall be placed at such store at the expense of the Issuer
(as Certificateholder of the Receivables Trust) at the monthly rate reflected in
the SST Fee Schedule.

 

(b)           The Successor Servicer may accept and reasonably rely on all
accounting and servicing records and other documentation provided to the
Successor Servicer by or at the direction of the predecessor Servicer, including
documents prepared or maintained by any Originator, or previous servicer, or any
party providing services related to the Contracts, the Receivables and other
Related Security (collectively, “third party”). The predecessor Servicer agrees
to indemnify and hold harmless the related Successor Servicer, its respective
officers, employees and agents against any and all claims, losses, penalties,
fines, forfeitures, legal fees and related costs, judgments, and any other
costs, fees and expenses that the Successor Servicer may sustain in any way
related to the negligence or willful misconduct of any third party hired by or
at the direction of such predecessor Servicer, any Affiliate of such predecessor
Servicer or any of their respective agents with respect to the Contracts, the
Receivables and other Related Security. The Successor Servicer shall have no
duty, responsibility, obligation or liability (collectively, “liability”) for
the acts or omissions of any such third party. If any error, inaccuracy or
omission (collectively, “error”) exists in any information provided to the
Successor Servicer and such errors cause or materially contribute to the
Successor Servicer making or continuing any error (collectively, “continuing
errors”), the Successor Servicer shall have no liability for such continuing
errors; provided, however, that this provision shall not protect the Successor
Servicer against any liability which would otherwise be imposed by reason of
willful misconduct or negligence in discovering or correcting any error or in
the performance of its duties contemplated herein.

 



15

 

 

In the event the Successor Servicer becomes aware of errors and/or continuing
errors that, in the opinion of the Successor Servicer, impair its ability to
perform its obligations hereunder, the Successor Servicer shall promptly notify
the other parties hereto of such errors and/or continuing errors. The Successor
Servicer may undertake to reconstruct any data or records appropriate to correct
such errors and/or continuing errors and to prevent future continuing errors.
The Successor Servicer shall be entitled to recover its costs thereby expended
from the predecessor Servicer.

 

Neither the Successor Servicer nor any of the directors or officers or employees
or agents of the Successor Servicer shall be under any liability to the other
parties hereto except as provided in this Agreement for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Agreement; provided, however, that this provision shall not protect the
Successor Servicer or any such Person against any liability that would otherwise
be imposed by reason of willful misconduct, bad faith or negligence in the
performance of duties, by reason of reckless disregard of obligations and duties
under this Agreement or any violation of law by the Successor Servicer or such
Person, as the case may be. The Successor Servicer and any director, officer,
employee or agent of the Successor Servicer may rely in good faith on the advice
of counsel or on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising under this Agreement.

 

The Successor Servicer will not be responsible for delays attributable to the
predecessor Servicer’s failure to deliver information, defects in the
information supplied by such predecessor Servicer or other circumstances beyond
the reasonable control of the Successor Servicer. In addition, the Successor
Servicer (and in the case of clauses (A) and (C) below, if a Servicing Officer
of the Successor Servicer has actual knowledge of errors, which in the
reasonable opinion of the Successor Servicer impair its ability to perform its
services hereunder, after reasonable inquiry), shall have no responsibility and
shall not be in default hereunder or incur any liability for any act or
omission, failure, error, malfunction or any delay in carrying out any of its
duties under this Agreement for: (A) any such failure or delay that results from
the Successor Servicer acting in accordance with information prepared or
supplied by a Person other than any Person hired by the Successor Servicer, the
Successor Servicer or the failure of any such other Person (including without
limitation the predecessor Servicer, but excluding any Person hired by the
Successor Servicer) to prepare or provide such information or other
circumstances beyond the control of the Successor Servicer; (B) any act or
failure to act by any third party (other than those hired by the Successor
Servicer), including without limitation the predecessor Servicer, the
Receivables Trust, the Issuer and the Trustee; (C) any inaccuracy or omission in
a notice or communication received by the Successor Servicer from any third
parties (other than those hired by the Successor Servicer); (D) the invalidity
or unenforceability of any Contracts, the Receivables and Related Security under
applicable law; (E) the breach or inaccuracy of any representation or warranty
made with respect to the Contracts, the Receivables and Related Security; or
(F) the acts or omissions of any predecessor or successor Servicer.

 

The Servicer, the Issuer and the Receivables Trust agree to reasonably cooperate
with the Successor Servicer in effecting the assumption of its responsibilities
and rights under this Agreement. The Servicer shall provide to the Successor
Servicer all necessary servicing files and records relating to the Contracts,
the Receivables and Related Security (as deemed necessary by the Successor
Servicer at such time on a reasonable basis) and the initial Servicer shall use
all commercially reasonable efforts to provide to the Successor Servicer access
to and transfer of records and use by the Successor Servicer of all licenses,
servicing system, software, hardware, equipment, telephony, personnel,
employees, facilities or other accommodations necessary or desirable to collect
the Contracts, in all cases, subject to the terms of the Intercreditor
Agreement, if applicable. The departing Servicer (if SST, only upon termination
for cause) shall be obligated to pay the costs associated with the transfer of
servicing files and records to the Successor Servicer. The Receivables Trust,
the Issuer and the Trustee, and the Successor Servicer shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession.

 



16

 

 

Indemnification by the Servicer under this Article shall be paid solely by the
Servicer and not from the Trust Estate, and shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation. If the
indemnifying party has made any indemnity payments pursuant to this Section
2.05(b) and the recipient thereafter collects any of such amounts from others,
the recipient shall promptly repay such amounts collected to the indemnifying
party, without interest.

 

Section 2.06          Servicer Default. The occurrence of any one or more of the
following events shall constitute a Servicer default (each, a “Servicer
Default”):

 

(a)            failure by the Servicer (or, for so long as Conn Appliances is
the Servicer, Conn Appliances) to make any payment, transfer or deposit under
this Agreement or any other Servicer Transaction Document or to provide the
Monthly Servicer Report to the Trustee to make such payment, transfer, or
deposit or any withdrawal on or before the date occurring five (5) days after
the date such payment, transfer or deposit is required to be made or given, as
the case may be, under the terms of this Agreement or any other Servicer
Transaction Document (or in the case of a payment, transfer or deposit to be
made or given with respect to any Interest Period, by the related Payment Date);

 

(b)            failure on the part of the Servicer (or, for so long as the
Servicer is Conn Appliances, Conn Appliances) to duly observe or perform any
other covenants or agreements of the Servicer set forth in this Agreement or any
other Servicer Transaction Document, which failure continues unremedied for a
period of thirty (30) days after the earlier of discovery by the Servicer or the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Servicer by the Trustee, the Receivables Trust, the
Receivables Trust Trustee or the Issuer; or the Servicer shall assign its duties
under this Agreement, except as permitted by Article II;

 

(c)           any representation, warranty or certification made by the Servicer
in this Agreement or any other Servicer Transaction Document or in any
certificate delivered pursuant to this Agreement or any other Servicer
Transaction Document shall prove to have been incorrect when made and which
continues unremedied for a period of thirty (30) days after the date on which
the Servicer has actual knowledge thereof or on which written notice thereof,
requiring the same to be remedied, shall have been given to the Servicer by the
Trustee, the Issuer, the Receivables Trust or the Receivables Trust Trustee;

 



17

 

 

(d)            the Servicer shall become the subject of any Event of Bankruptcy
or shall voluntarily suspend payment of its obligations;

 

(e)            for so long as Conn Appliances is the Servicer, the failure of
Consolidated Parent to maintain Consolidated Net Worth of at least the sum of
$250,000,000; or

 

(f)            at any time that Conn Appliances is Servicer, a final judgment or
judgments for the payment of money in excess of $7,500,000 in the aggregate
shall have been rendered against the Issuer or Conn Appliances and the same
shall have remained unsatisfied and in effect, without stay of execution, for a
period of thirty (30) consecutive days after the period for appellate review
shall have elapsed.

 

Section 2.07          Servicer Indemnification of Indemnified Parties. (A) The
Servicer (if other than SST as successor Servicer) will indemnify, defend and
hold harmless the Trustee, the Receivables Trust Trustee, the Issuer, the
Receivables Trust, the Back-Up Servicer, the successor Servicer and the
Noteholders, and (B) SST as successor Servicer will indemnify and hold harmless
the Trustee, on behalf of the Noteholders, the Receivables Trust Trustee, on
behalf of the holder of the Receivables Trust Certificate, the Issuer and the
Receivables Trust (in each case, together with their respective successors and
permitted assigns) and each of their respective agents, officers, members and
employees (each, a “Servicer Indemnified Party” and, collectively, the “Servicer
Indemnified Parties”), from and against any claim, action, suit, loss,
liability, expense, damage or injury suffered or sustained by reason of such
Servicer’s negligence in the performance of (or failure to perform) its duties
or obligations under the Servicer Transaction Documents or Servicer’s willful
misconduct or breach by the Servicer of any of its representations or warranties
contained in this Agreement, including any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses reasonably incurred in
connection with the defense of any actual action, proceeding or claim and fees
and expenses incurred in connection with the enforcement of indemnification
rights; provided, however, that the Servicer shall not indemnify any Servicer
Indemnified Party for any such acts or omissions attributable to the negligence
or willful misconduct of such Servicer Indemnified Party. Any indemnification
pursuant to this Section shall be had only from the assets of the Servicer and
shall not be payable from Collections except to the extent such Collections are
released to the Servicer in accordance with Section 5.15 of the Indenture in
respect of the Servicing Fee. The provisions of such indemnity shall run
directly to and be enforceable by such Servicer Indemnified Parties.

 

The Issuer (as Certificateholder of the Receivables Trust) will indemnify,
defend and hold harmless the Servicer and its officers, directors, employees,
representatives and agents (each, an “Issuer Indemnified Party” and,
collectively, the “Issuer Indemnified Parties”), from and against and reimburse
the Servicer for any and all claims, expenses, obligations, liabilities, losses,
damages, injuries (to person, property, or natural resources), penalties, stamp
or other similar taxes, actions, suits, judgments, reasonable costs and expenses
(including reasonable attorney’s and agent’s fees and expenses) of whatever kind
or nature regardless of their merit, demanded, asserted or claimed against the
Servicer directly or indirectly relating to, or arising from, claims against the
Servicer by reason of its participation in the transactions contemplated hereby,
including without limitation all reasonable costs required to be associated with
claims for damages to persons or property, and reasonable attorneys’ and
consultants’ fees and expenses and court costs and fees and expenses incurred in
connection with the enforcement of indemnification rights; provided, however,
that the Issuer shall not indemnify any Issuer Indemnified Party for any such
acts or omissions attributable directly or indirectly to the negligence or
willful misconduct of such Issuer Indemnified Party or, other than with respect
to SST as successor Servicer, for any breach by the Servicer of any of the
Servicer Transaction Documents. The provisions of this section shall survive the
termination of this Agreement or the earlier resignation or removal of the
Servicer.

 



18

 

 

Section 2.08          Grant of License. For the purpose of enabling the Back-Up
Servicer or any other Successor Servicer to perform the functions of servicing
and collecting the Receivables upon a Servicer Default, Conn Appliances hereby
(i) assigns, to the extent not prohibited by law or the terms of any agreement
to which Conn Appliances is a party or by which it is deemed bound (by the terms
thereof or by acceptance of a license), to the Trustee for the benefit of the
Secured Parties and shall be deemed to assign to the Trustee for the benefit of
the Secured Parties, the Back-Up Servicer or any other Successor Servicer all
rights owned or hereinafter acquired by Conn Appliances (by license, sublicense,
lease, easement or otherwise) in and to any equipment used for servicing (or
reasonable access thereto) together with a copy of any software used in
connection with the performance of its duties as Servicer and relating to the
Servicing and collecting of Receivables, (ii) agrees to use all reasonable
efforts to assist the Trustee for the benefit of the Secured Parties, the
Back-Up Servicer or any other Successor Servicer to arrange licensing agreements
with all software vendors and other applicable persons in a manner and to the
extent reasonably appropriate to effectuate the servicing of the Receivables,
(iii) agrees to deliver to the Trustee, the Back-Up Servicer or any Successor
Servicer executed copies of any landlord waivers that may be necessary to grant
to the Trustee, the Back–Up Servicer or any other Successor Servicer access to
any leased premises of Conn Appliances for which the Trustee, the Back-Up
Servicer or any other Successor Servicer may require access to perform the
collection and administrative functions to be performed by the Trustee, the
Back-Up Servicer or any Successor Servicer under the Servicer Transaction
Documents and (iv) agrees that it will terminate its activities as Servicer
hereunder in a manner which the Trustee the Back-Up Servicer or any Successor
Servicer reasonably believes will facilitate the transition of the performance
of such activities to the Back-Up Servicer or any other designated Successor
Servicer, as applicable, and shall use commercially reasonable efforts to assist
the Trustee, the Back-Up Servicer or any Successor Servicer in such transition.
The terms of this Section 2.08 shall all be subject to the limitations on the
Servicer’s rights as set forth in the Intercreditor Agreement.

 

Section 2.09         Servicing Compensation. As compensation for its servicing
and custodial activities hereunder and reimbursement for its expenses (in the
case of Conn Appliances only) as set forth in the immediately following
paragraph, the Servicer shall be entitled to receive a servicing fee (the
“Servicing Fee”) as set forth in the Transaction Documents (including, with
regards to SST as Successor Servicer, as set forth on the SST Fee Schedule)
prior to the Indenture Termination Date as described in Section 12.1 of the
Indenture. The Servicing Fee shall be payable, with respect to each Series, at
the times and subject to the limitations set forth in the Indenture; provided,
that, amounts withdrawn from the Reserve Account may not be used to pay the
Servicing Fee for so long as Conn Appliances is the Servicer.

 



19

 

 

The initial Servicer’s expenses include expenses incurred by the initial
Servicer in connection with its activities hereunder; provided, that the initial
Servicer in its capacity as such shall not be liable for any liabilities, costs
or expenses of the Receivables Trust, the Issuer, the Noteholders or the Note
Owners arising under any tax law, including without limitation any federal,
state or local income or franchise taxes or any other tax imposed on or measured
by income or gross receipts (or any interest or penalties with respect thereto
or arising from a failure to comply therewith) except to the extent that such
liabilities, taxes or expenses arose as a result of the breach by the initial
Servicer of its obligations under Section 6.02 hereof. In such case, the initial
Servicer shall be required to pay such expenses for its own account and shall
not be entitled to any payment therefor other than the Servicing Fee. The
payment of the expenses of SST, as Successor Servicer, which with respect to SST
are set forth in the SST Fee Schedule attached to the Back-Up Servicing
Agreement, shall be distributed on each Payment Date to the extent of funds
available therefor in accordance with Section 5.15 of the Indenture and the SST
Fee Schedule. The provisions of this Section 2.09 shall survive the termination
of this Agreement and the earlier resignation or removal of the Servicer.

 

Section 2.10         Representations and Warranties of the Servicer. The
Servicer hereby represents, warrants and covenants to and for the benefit of the
Receivables Trust, the Issuer, the Trustee, the Back-Up Servicer, the Successor
Servicer and the Noteholders as of the date of this Agreement and, in the case
of the initial Servicer, as of the Closing Date and, in the case of any
Successor Servicer, as of the date of its appointment as Servicer:

 

(a)            Organization and Good Standing, etc. Servicer has been duly
organized and is validly existing and in good standing under the laws of its
state of organization, with power and authority to own its properties and to
conduct its business as such properties are presently owned and such business
are presently conducted. Servicer is duly licensed or qualified to do business
as a foreign entity in good standing in the jurisdiction where its principal
place of business and chief executive office are located and in each other
jurisdiction in which the failure to be so licensed or qualified would be
reasonably likely to have a Material Adverse Effect.

 

(b)           Power and Authority; Due Authorization. Servicer has (i) all
necessary power, authority and legal right to execute, deliver and perform, as
applicable, its obligations under this Agreement and each of the other Servicer
Transaction Documents, and (ii) duly authorized, by all necessary action, the
execution, delivery and performance, as applicable, of this Agreement and the
other Servicer Transaction Documents. Servicer has and in the case of the
initial Servicer only, had at all relevant times, and now has, all necessary
power, authority and legal right to perform its duties as Servicer.

 



20

 

 

 

(c)              No Violation. The consummation of the transactions contemplated
by this Agreement and the other Servicer Transaction Documents and the
fulfillment of the terms hereof will not (i) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, (A) the organizational documents of
Servicer, or (B) (in the case of SST as successor Servicer, without
investigation or inquiry) any material indenture, loan agreement, pooling and
servicing agreement, receivables purchase and sale agreement, mortgage, deed of
trust, or other agreement or instrument to which Servicer is a party or by which
any of them or any of their respective properties is bound, (ii) in the case of
the initial Servicer only, result in or require the creation or imposition of
any Adverse Claim upon any of its properties pursuant to the terms of any such
indenture, loan agreement, pooling and servicing agreement, receivables purchase
and sale agreement, mortgage, deed of trust, or other agreement or instrument,
other than pursuant to the terms of the Servicer Transaction Documents, or
(iii) violate any law or any order, rule, or regulation applicable to Servicer
or of any court or of any federal, state or foreign regulatory body,
administrative agency, or other governmental instrumentality having jurisdiction
over Servicer or any of its properties.

 

(d)              Eligible Receivable. Solely in the case of the initial
Servicer, all Receivables in the Trust Estate are Eligible Receivables as of the
Cut-Off Date.

 

(e)              Validity and Binding Nature. This Agreement is, and the other
Servicer Transaction Documents when duly executed and delivered, as applicable,
by Servicer and the other parties thereto will be, the legal, valid and binding
obligation of Servicer enforceable in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity.

 

(f)               Government Approvals. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body required for the due execution, delivery or performance by
Servicer of any Servicer Transaction Document to which it is a party remains
unobtained or unfiled, except in the case of the initial Servicer for the filing
of the financing statements referred to in Section 7.02(a).

 

(g)              Margin Regulations. Initial Servicer is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Class A Notes, directly or indirectly, will be
used for a purpose that violates, or would be inconsistent with, Regulations T,
U and X promulgated by the Federal Reserve Board from time to time.

 

(h)              Compliance with Applicable Laws. Servicer is in compliance with
the requirements of all applicable laws, rules, regulations, and orders of all
governmental authorities, a breach of any of which, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect.

 



21

 

 

(i)               No Proceedings. Except as described in Schedule 2.10(i),
provided that such schedule shall only apply to the initial Servicer,

 

(i)          there is no order, judgment, decree, injunction, stipulation or
consent order of or with any court or other government authority to which
Servicer is subject, and there is no action, suit, arbitration, regulatory
proceeding or investigation pending, or, to the actual knowledge of Servicer,
threatened, before or by any court, regulatory body, administrative agency or
other tribunal or governmental instrumentality, against Servicer that,
individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect; and

 

(ii)         there is no action, suit, proceeding, arbitration, regulatory or
governmental investigation, pending or, to the actual knowledge of Servicer,
threatened, before or by any court, regulatory body, administrative agency, or
other tribunal or governmental instrumentality (A) asserting the invalidity of
this Agreement or any other Servicer Transaction Document, or (B) seeking to
prevent the consummation of any of the other transactions contemplated by this
Agreement or any other Servicer Transaction Document.

 

(j)               Accuracy of Information. All information heretofore furnished
by, or on behalf of, Servicer to the Receivables Trust, the Issuer, the Trustee
or any Noteholder in connection with any Servicer Transaction Document, or any
transaction contemplated thereby, is true and accurate in every material
respect.

 

If SST is acting as Successor Servicer, with respect to the representations set
forth in Sections 2.10(a), 2.10(i) and 2.10(j), when determining whether any
Material Adverse Effect has occurred with respect to any matter described in
such sections, clauses (ii) and (iii) of the definition of “Material Adverse
Effect” shall apply without reference to the effect of such matter on Depositor
or on any Servicer (other than SST as Successor Servicer).

 

Section 2.11             Reports and Records for the Trustee. In addition to
each of the reports required to be prepared and delivered by the Servicer
pursuant to Section 2.02(e) hereof, the Servicer shall prepare and deliver in
accordance with this Section 2.11 each of the following reports and notices:

 

(a)              Periodic Reports. The Servicer shall prepare and forward to the
Receivables Trust, the Issuer, the Back-Up Servicer and the Trustee (i) on or
prior to the Series Transfer Date with respect to each calendar month, a Monthly
Servicer Report in substantially the form set forth on Exhibit A-1 attached
hereto as of the last day of the immediately preceding calendar month, and (ii)
as soon as reasonably practicable, from time to time, such other information in
its possession as the Receivables Trust, the Trustee or the Back-Up Servicer may
reasonably request.

 



22

 

 

(b)              Monthly Noteholders’ Statement. Unless otherwise stated in the
Series Supplement, on each Determination Date the Servicer shall forward to the
Receivables Trust, the Trustee and the Back-Up Servicer a Monthly Noteholders’
Statement substantially in the form set forth on Exhibit A-2 attached hereto
prepared by the Servicer.

 

(c)              Issuer Reports. The Servicer shall prepare and deliver the
reports applicable to it and comply with all the provisions applicable to it
under Section 4.3 of the Indenture.

 

(d)             Series Reports. The initial Servicer shall prepare and deliver
any reports required to be prepared and delivered by the Servicer by the terms
of any agreements of the Issuer or the Servicer relating to the issuance or
purchase of any of the Notes.

 

Section 2.12            Reports to the Commission. The Issuer, the Receivables
Trust and/or Conn Appliances, if the Issuer, the Receivables Trust and/or Conn
Appliances or any Affiliate of either of them is not acting as Servicer, shall,
at the expense of the Issuer or Conn Appliances, as applicable, cooperate in any
reasonable request of the Trustee in connection with any filings required to be
filed by the Trustee under the provisions of the Securities Exchange Act of 1934
or pursuant to Section 4.3 of the Indenture.

 

Section 2.13            Affirmative Covenants of the Servicer. At all times from
the date hereof to the date on which the outstanding principal balance of all
Notes shall be equal to zero, unless the Required Noteholders shall otherwise
consent in writing:

 

(a)              Credit and Collection Policies. The Servicer will comply in all
material respects with the Credit and Collection Policies in regard to each
Receivable and the related Contract.

 

(b)              Collections Received. Subject to Section 5.4(a) of the
Indenture, the Servicer shall set aside and deposit as soon as reasonably
practicable (but in any event no later than two (2) Business Days following its
receipt thereof) into the Collection Account all Collections received from time
to time by the Servicer.

 

(c)              Notice of Defaults, Events of Default, Potential Pay Out Event
or Servicer Defaults. Within five (5) Business Days after the Servicer obtains
actual knowledge or receives written notice of the occurrence of each Default,
Event of Default or Servicer Default, the Servicer will furnish to the Trustee
and each Rating Agency a statement of a Responsible Officer of the Servicer,
setting forth to the extent actually known by the Servicer, details of such
Default, Event of Default or Servicer Default, and the action which the
Servicer, the Issuer or the Depositor proposes to take with respect thereto.

 



23

 

 

(d)              Conduct of Business. The Servicer will do all things necessary
to remain duly incorporated, validly existing and in good standing in its
jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted to the extent
that the failure to maintain such would have a Material Adverse Effect.

 

(e)               Compliance with Laws. The Servicer will comply in all respects
with all laws with respect to the Receivables to the extent that any
non-compliance would have a Material Adverse Effect.

 

(f)               Further Information. The Servicer shall furnish or cause to be
furnished to the Receivables Trust, the Trustee such other information relating
to the Receivables and readily available public information regarding the
financial condition of the Servicer, as soon as reasonably practicable, and in
such form and detail, as the Trustee or the Receivables Trust may reasonably
request.

 

(g)              Furnishing of Information and Inspection of Records. The
Servicer will furnish to the Receivables Trust, the Trustee and the Issuer from
time to time such information in its possession with respect to the Receivables
as such Person may reasonably request, including, without limitation, listings
identifying the Outstanding Receivables Balance for each Receivable, together
with an aging of Receivables. The Servicer will, at any time and from time to
time during regular business hours and, upon reasonable notice, permit the
Trustee, the Issuer, or its agents or representatives, (i) to examine and make
copies of and abstracts from all Records relating to the Receivables and (ii) to
visit the offices and properties of the Servicer for the purpose of examining
such Records, and to discuss matters relating to Receivables or the Servicer’s
performance hereunder and under the other Servicer Transaction Documents with
any Servicing Officer of the Servicer having knowledge of such matters. Upon a
Default, Event of Default or Servicer Default, the Trustee and the Issuer may
have, without notice, reasonable access to all records and the offices and
properties of the Servicer.

 

(h)               Risk Retention. The Servicer, in its capacity as “sponsor”
within the meaning of 17 C.F.R. Part 246 (“Regulation RR”), shall cause the
Depositor to retain the “eligible horizontal residual interest” (as defined by
Regulation RR (the “Retained Interest”)) on the Closing Date and the Servicer
will cause the Depositor and each Affiliate of the Servicer not to sell,
transfer, finance or hedge the Retained Interest in violation of Regulation RR. 
This Section 2.13(h) shall survive the termination of this Agreement, and any
resignation by, or termination of, the Servicer.

 

If SST is acting as Successor Servicer, with respect to the covenants set forth
in Sections 2.13(d), 2.13(e) and 2.14(c), when determining whether any Material
Adverse Effect has occurred with respect to any matter described in such
sections, clauses (ii) and (iii) of the definition of “Material Adverse Effect”
shall apply without reference to the effect of such matter on Depositor or on
any Servicer (other than SST as Successor Servicer).

 



24

 

 

Section 2.14             Negative Covenants of the Servicer. At all times from
the date hereof to the date on which the outstanding principal balance of all
Notes shall be equal to zero, unless the Required Noteholders shall otherwise
consent in writing:

 

(a)              Modifications of Receivables or Contracts. The Servicer shall
not extend, amend, forgive, discharge, compromise, waive, cancel or otherwise
modify the terms of any Receivable or amend, modify or waive any term or
condition of any Contract related thereto; except in accordance with Section
2.02(b).

 

(b)              Merger or Consolidation of, or Assumption of the Obligations
of, the Servicer. (I) The Servicer shall not consolidate with or merge into any
other corporation or convey or transfer its properties and assets substantially
as an entirety to any Person, unless:

 

(i)          the entity formed by such consolidation or into which the Servicer
is merged or the Person which acquires by conveyance or transfer the properties
and assets of the Servicer substantially as an entirety shall be an entity
organized and existing under the laws of the United States of America or any
State or the District of Columbia and, if the Servicer is not the surviving
entity, such corporation shall expressly assume, by an agreement supplemental
hereto executed and delivered to the Trustee, and with the satisfaction of the
Rating Agency Condition, the performance of every covenant and obligation of the
Servicer under the Servicer Transaction Documents; and

 

(ii)         the Servicer has delivered to the Trustee, each Notice Person and
the Receivables Trust (if requested by such Person) an Opinion of Counsel
stating that such consolidation, merger, conveyance or transfer comply with this
paragraph (b) and that all conditions precedent herein provided for relating to
such transaction have been complied with (and if an agreement supplemental
hereto has been executed as contemplated by clause (i) above, such opinion of
counsel shall state that such supplemental agreement is a legal, valid and
standing obligation of the Servicer enforceable against the Servicer in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles).

 

(II) If SST is acting as Servicer, any corporation or other entity into which
SST may be merged or converted or with which it may be consolidated, or any
corporation or other entity resulting from any merger, conversion or
consolidation to which SST shall be a party, or any corporation or other entity
succeeding to the business of SST must be the successor of SST hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding, and SST will not merge, convert or consolidate if the
resulting entity would not be the successor of SST hereunder.

 

25

 

 

(c)               No Change in Business or the Credit and Collection Policies.
The Servicer will not make any change in the character of its business or in the
Credit and Collection Policies, which change would, in either case, impair the
collectability of any Receivable or otherwise have a Material Adverse Effect,
except to the extent such change is required as a result of a change in
applicable Requirements of Law.

 

Section 2.15              Sale of Defaulted Receivables. The initial Servicer
may sell, on behalf of the Receivables Trust, Defaulted Receivables that have
been Defaulted Receivables for no less than six months, as to which the initial
Servicer shall have determined eventual payment in full is unlikely, to an
unaffiliated third party for the greatest market price available, if in its good
faith judgment it determines that the proceeds ultimately recoverable with
respect to such Receivables would be increased by such sale. Notwithstanding the
foregoing, in no event may the aggregate sales of Defaulted Receivables (by
Outstanding Receivables Balance of such Defaulted Receivable as of the Cut-Off
Date) pursuant to this Section 2.15 exceed 10% of the Outstanding Receivables
Balance on the Cut-Off Date.

 

Section 2.16             Deemed Collections. In the event that there is any
breach of any of the representations, warranties or covenants of the initial
Servicer contained in Section 2.10(d), Section 2.13(a), Section 2.13(e), and
Section 2.14(a) with respect to any Receivable, and such Receivable becomes a
Defaulted Receivable or the rights of the Secured Parties in, to or under such
Receivable or its proceeds are impaired or the proceeds of such Receivable are
not available to the Trustee for the benefit of the Secured Parties or the
initial Servicer has released any Merchandise securing a Receivable from the
lien created by such Receivable (except as specifically provided in the Servicer
Transaction Documents), then the initial Servicer shall be deemed to have
received on such day a collection of such Receivable in full, and the initial
Servicer shall, on the Distribution Date, deposit into the Collection Account,
subject to Section 5.4(a) of the Indenture, an amount equal to the Outstanding
Receivables Balance of such Receivable, and such amount shall be allocated and
applied by the initial Servicer as a Collection allocable to the Receivables or
Related Security in accordance with Section 5.11 (or the applicable section
relating to allocation of Collections) of the Indenture. In the event that the
initial Servicer has paid to or for the benefit of the Noteholders or any other
applicable Secured Party the full Outstanding Receivables Balance of any
Receivable pursuant to this paragraph, the Receivables Trust shall release and
convey all of such Person’s right, title and interest in and to the related
Receivable to the initial Servicer, without representation or warranty, but free
and clear of all liens created by such Person, as applicable.

 



26

 

 

ARTICLE III

RIGHTS OF NOTEHOLDERS AND ALLOCATION
AND APPLICATION OF COLLECTIONS

 

Section 3.01               Establishment of Accounts.

 

(a)                The Collection Account. The initial Servicer, for the benefit
of the Secured Parties, shall establish and the Servicer shall maintain the
Collection Account in the state of New York or in the city in which the
Corporate Trust Office is located, with a Qualified Institution in the name of
the Trustee, on behalf of the Secured Parties as designee of the Receivables
Trust, a non-interest bearing segregated account bearing a designation clearly
indicating that the funds deposited therein are held in trust for the benefit of
the Secured Parties. Pursuant to authority granted to it pursuant to
subsection 2.02(a), the Servicer shall have the revocable power to cause to be
withdrawn funds from the Collection Account for the purposes of carrying out its
duties hereunder and under the Indenture.

 

(b)               Series Accounts. If so provided in the Series Supplement, the
initial Servicer shall cause to be established and the Servicer shall maintain
in the name of the Trustee for the benefit of the Noteholders and the other
Secured Parties as designee of the Receivables Trust, one or more Series
Accounts. Each such Series Account shall bear a designation clearly indicating
that the funds deposited therein are held for the benefit of the Noteholders and
the other Secured Parties, to the extent applicable. Each such Series Account
will be a trust account, if so provided in the Series Supplement, and will have
the other features and be applied as set forth in the Series Supplement.

 

Section 3.02               Collections and Allocations.

 

(a)                Collections. Subject to subsection 5.4(a) of the Indenture,
the Servicer shall deposit all Collections in the Collection Account as promptly
as possible after the date of receipt of such Collections, but in no event later
than the second Business Day following such date of receipt.

 

The Servicer shall allocate such amounts in accordance with this Article III and
Article 5 of the Indenture and the initial Servicer shall cause to be withdrawn
the required amounts from the Collection Account or pay such amounts to the
Noteholders or other Persons entitled thereto in accordance with this Article
III and Article 5 of the Indenture, in both cases as modified by the Series
Supplement. The initial Servicer shall make such deposits or payments on the
date indicated therein by wire transfer or as otherwise provided in the Series
Supplement.

 

ARTICLE IV

OTHER SERVICER POWERS

 

Section 4.01              Appointment of Paying Agent. Subject to Section 2.7 of
the Indenture, the Servicer may, but shall not be obligated to, revoke the power
of the Paying Agent to withdraw funds from any account maintained for the
benefit of the Secured Parties pursuant to the Indenture and remove the Paying
Agent, if the Servicer determines in its reasonable discretion that the Paying
Agent shall have failed to perform its obligations under the Indenture in any
material respect or for other good cause. The Issuer shall promptly notify each
Rating Agency of the removal of any Paying Agent.

 



27

 

 

Section 4.02              [Reserved.]

 

ARTICLE V

OTHER MATTERS RELATING
TO THE SERVICER

 

Section 5.01              Liability of the Servicer. The Servicer hereby agrees
to perform any and all duties and obligations set forth in the Indenture that
are specifically identified therein as duties of the Servicer. Subject to the
foregoing, the Servicer shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by it or required to be taken
by it in such capacity herein and in the other Servicer Transaction Documents.

 

Section 5.02              Limitation on Liability of the Servicer and Others.
The directors, officers, employees or agents who are natural persons of the
Servicer shall not be under any liability to the Issuer, the Receivables Trust,
the Trustee, the Noteholders or any other Person hereunder or pursuant to any
document delivered hereunder for any action taken or for refraining from the
taking of any action, it being expressly understood that all such liability is
expressly waived and released as a condition of, and as consideration for, the
execution of this Agreement and any supplement hereto. Except as provided in
this Section 5.02 with respect to the Issuer, the Receivables Trust, and the
Trustee, and their respective officers, directors, employees and agents, the
Servicer shall not be under any liability to the Issuer, the Receivables Trust,
the Trustee, their respective officers, directors, employees and agents, the
Noteholders or any other Person for any action taken or for refraining from the
taking of any action in its capacity as Servicer pursuant to this Agreement or
any supplement hereto; provided, however, that this provision shall not protect
the Servicer against any liability which would otherwise be imposed by reason of
(x) willful misconduct, bad faith or negligence in the performance of duties or
by reason of its reckless disregard of its obligations and duties hereunder or
under the Series Supplement or (y) breach of the express terms of any Servicer
Transaction Document. The Servicer may rely in good faith on any document of any
kind prima facie properly executed and submitted by any Person respecting any
matters arising hereunder. The Servicer shall not be under any obligation to
appear in, prosecute or defend any legal action which is not incidental to its
duties to service the Receivables or the other property in the Trust Estate in
accordance with this Agreement, the Indenture and the Series Supplement that in
its reasonable opinion may involve it in any expense or liability.

 

Section 5.03              Servicer Not to Resign. The Servicer shall not resign
from the obligations and duties hereby imposed on it except upon determination
that (i) the performance of its duties hereunder is no longer permissible under
applicable law and (ii) there is no reasonable action which such Servicer could
take to make the performance of its duties hereunder permissible under
applicable law. Any such determination permitting the resignation of any
Servicer shall be evidenced as to clause (i) above by an Opinion of Counsel and
as to clause (ii) by a Conn Officer’s Certificate of the Servicer (or, if the
Servicer is not Conn Appliances or an Affiliate thereof, a certificate of a
responsible officer of such Servicer), each to such effect delivered, and
satisfactory in form and substance, to the Trustee. No such resignation shall
become effective until a Successor Servicer shall have assumed the
responsibilities and obligations of such Servicer in accordance with
Section 2.01 hereof and the Rating Agency Condition shall have been satisfied.

 



28

 

 

Section 5.04             Waiver of Defaults. Any default by the Servicer in the
performance of its obligations hereunder and its consequences may be waived
pursuant to Section 7.01. Upon any such waiver of a default, such default shall
cease to exist, and any default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived.

 

ARTICLE VI

ADDITIONAL OBLIGATION OF THE
SERVICER WITH RESPECT TO THE TRUSTEE

 

Section 6.01              Successor Trustee.

 

(a)               If the Trustee resigns or is removed pursuant to the terms of
the Indenture or if a vacancy exists in the office of the Trustee for any
reason, the Servicer (or, if Conn Appliances is not the Servicer, the Issuer)
shall promptly appoint a successor Trustee meeting the requirements of
Section 11.9 of the Indenture, by written instrument, in duplicate, one copy of
which instrument shall be delivered to the resigning Trustee and one copy to the
successor Trustee.

 

(b)              The Servicer and the Issuer agree to execute and deliver such
instruments and do such other things as may reasonably be required for fully and
certainly vesting and confirming in the successor Trustee all rights, powers,
duties and obligations under the Indenture and hereunder.

 

Section 6.02             Tax Returns. The initial Servicer, on behalf of Issuer,
or the Issuer shall prepare or shall cause to be prepared all tax information
required by law to be distributed to Noteholders and shall deliver such
information to the Trustee at least five days prior to the date it is required
by law to be distributed to Noteholders. Except to the extent the initial
Servicer or the Issuer breaches its obligations or covenants contained in this
Section 6.02, in no event shall the initial Servicer or the Issuer be liable for
any liabilities, costs or expenses of the Noteholders or the Note Owners arising
under any tax law, including without limitation federal, state, local or foreign
income or excise taxes or any other tax imposed on or measured by income or
gross receipts (or any interest or penalty with respect thereto or arising from
a failure to comply therewith).

 



29

 

 

Section 6.03              Final Payment with Respect to Any Series. The initial
Servicer or the Issuer shall provide any notice of termination as specified for
the Issuer in Section 12.5(a) of the Indenture and in accordance with the
procedures set forth therein.

 

Section 6.04              Optional Purchase of Receivables Trust Estate.

 

(a)               The initial Servicer will have the option to purchase (the
“Optional Purchase”) the Receivables Trust Estate (other than the Reserve
Account) for an amount equal to the Optional Purchase Price from the Issuer on
any Business Day if, as of the last day of the previous Monthly Period, the
Outstanding Receivables Balance has declined to 10% or less of the Outstanding
Receivables Balance as of the Cut-Off Date. The Optional Purchase Price will not
be less than an amount sufficient to pay accrued and unpaid interest then due on
the Series 2019-B Notes and the aggregate unpaid Note Principal, if any, of all
of the outstanding Series 2019-B Notes. The fair market value of the Receivables
Trust Estate will be calculated based upon a reasonable valuation or appraisal
of the Receivables Trust Estate delivered at least five (5) Business Days prior
to any exercise of the Optional Purchase by the initial Servicer prepared by a
nationally recognized third-party appraisal services firm or independent
accounting firm in form and substance satisfactory to the Trustee, which
appraisal or other valuation report states (with supporting data and
calculations) the fair market value of the Receivables Trust Estate. To exercise
such option, the initial Servicer shall deposit the Optional Purchase Price into
the Collection Account on the Redemption Date. The initial Servicer shall
furnish written notice of its election to exercise the Optional Purchase to the
Trustee not later than twenty (20) days prior to the Optional Purchase date. If
the initial Servicer exercises the Optional Purchase, all Notes shall be due and
payable under the Indenture and the Notes shall be redeemed and in each case in
whole but not in part on the Redemption Date for the Redemption Price.

 

(b)               Upon exercise of the Optional Purchase, the Class R Notes will
receive a final distribution equal to any excess of the fair market value of the
Receivables on the date on which the Optional Purchase will occur over the
accrued and unpaid interest then due on the Series 2019-B Notes and the
aggregate unpaid principal, if any, of all of the outstanding Series 2019-B
Notes plus an amount sufficient to pay (i) the Servicing Fee (including to any
successor servicer) for such Payment Date and all unpaid Servicing Fees with
respect to prior Payment Dates (provided, that, any amounts withdrawn from the
Reserve Account may not be used to pay the Servicing Fee for so long as Conn
Appliances is the Servicer) and (ii) the Trustee, Receivables Trust Trustee,
Back-Up Servicer and Issuer Fees and Expenses for such Payment Date and all
unpaid Trustee, Receivables Trust Trustee, Back-Up Servicer and Issuer Fees and
Expenses with respect to prior Payment Dates, after giving effect to the
Available Funds (other than any amounts on deposit in the Reserve Account) for
such Payment Date. After such Payment Date, the Class R Noteholders will not be
entitled to any additional distributions. Any amount on deposit in the Reserve
Account on such Payment Date (after giving effect to the applicable priority of
payments on such Payment Date) will be distributed to the Depositor.

 



30

 

 

ARTICLE VII

MISCELLANEOUS PROVISIONS

 

Section 7.01              Amendment.

 

(a)               This Agreement may be amended in writing from time to time by
the Issuer, the Receivables Trust, the Servicer and the Trustee, without the
consent of any of the Noteholders, to cure any ambiguity, to correct or
supplement any provisions herein which may be inconsistent with any other
provisions herein, or in the Offering Memorandum, or to add any other provisions
with respect to matters or questions arising under this Agreement which shall
not be inconsistent with the provisions of this Agreement; provided, that such
action, as evidenced to the Trustee by (i) an Opinion of Counsel, (ii) Conn’s
Officer Certificate or (iii) satisfaction of the Rating Agency Condition, shall
not adversely affect in any material respect the interests of any Noteholder;
provided, further such action shall not adversely affect in any material respect
the interests of the Back-Up Servicer (including as Successor Servicer) without
its prior written consent.

 

(b)              Any provision of this Agreement may also be amended,
supplemented, modified or waived in writing from time to time by the Issuer, the
Receivables Trust, the Servicer and the Trustee with the consent of the Required
Noteholders for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or modifying in
any manner the rights of Noteholders of any Series then issued and outstanding;
provided, however, that no such amendment, supplement, modification or waiver
shall (i) reduce in any manner the amount of, or delay the timing of,
distributions which are required to be made on any Notes without the consent of
each Holder of Notes so affected, (ii) change the definition of or the manner of
calculating the Note Principal without the consent of each Holder of Notes,
(iii) reduce the aforesaid percentage required to consent to any such amendment,
without the consent of each Holder of Notes adversely affected, (iv) adversely
affect in any material respect the interests of the Back-Up Servicer (including
as Successor Servicer) without its prior written consent. The Trustee may, but
shall not be obligated to, enter into any such amendment which adversely affects
the Trustee’s rights, duties or immunities under this Agreement, the Indenture
or otherwise.

 

(c)               Promptly after the execution of any such amendment, the Issuer
shall furnish notification of the substance of such amendment to each Rating
Agency.

 

(d)               Notwithstanding anything herein to the contrary, no amendment
to this Agreement shall be effective that would result in or cause (i) the
Receivables Trust or the Issuer to be classified as an association or publicly
traded partnership taxable as a corporation, or (ii) the Receivables Trust to be
classified, for United States federal income tax purposes, as other than a fixed
investment trust described in Treasury Regulation Section 301.7701-4(c) that is
treated as a grantor trust under Subpart E, Part I of subchapter J, Chapter I of
Subtitle A of the Code.

 



31

 

 

(e)               It shall not be necessary for the consent of Noteholders under
this Section 7.01 to approve the particular form of any proposed amendment, but
it shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Trustee may prescribe.

 

(f)               In connection with any amendment, the Trustee shall be
entitled to receive an Opinion of Counsel (from an external law firm) from the
Issuer to the effect that the amendment complies with all requirements of this
Agreement and the Indenture, except that such counsel shall not be required to
opine on factual matters.

 

(g)               Any amendment which affects the rights, duties, immunities or
liabilities of the Receivables Trust Trustee shall require the Receivable Trust
Trustee’s written consent.

 

Section 7.02              Protection of Right, Title and Interest to Receivables
and Related Security.

 

(a)               Conn Appliances or the Issuer (if Conn Appliances is not the
Servicer) shall cause this Agreement, the Indenture and the Series Supplement,
all amendments hereto and/or all financing statements and any other necessary
documents covering the Noteholders’ and the Trustee’s right, title and interest
to the Trust Estate and the Receivables Trust’s right, title and interest in the
Receivables Trust Estate to be promptly recorded, registered and filed, and at
all times to be kept recorded, registered and filed, all in such manner and in
such places as may be required by law fully to preserve and protect the
Trustee’s Lien (granted pursuant to the Indenture for the benefit of the Secured
Parties) on the property comprising the Trust Estate and the Receivables Trust’s
interest in the Receivables Trust Estate. Conn Appliances or the Issuer shall
deliver to the Trustee file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. The Depositor shall cooperate
fully with the Conn Appliances or the Issuer, as applicable, in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this subsection 7.02(a).

 



32

 

 

(b)              The Servicer will give the Trustee prompt written notice of any
relocation of any office from which it services the Receivables and Related
Security or keeps records concerning such items or of its principal executive
office and, in the case of the initial Servicer, prompt written notice of
whether, as a result of such relocation, the applicable provisions of the UCC
would require the filing of any amendment of any previously filed financing
statement or of any new financing statement and shall file such financing
statements or amendments as may be necessary to continue the Trustee’s security
interest in the Trust Estate and the proceeds thereof for the benefit of the
Secured Parties. The Servicer will at all times maintain each office from which
it performs custody, collection and/or customer service obligations with respect
to the Receivables, Related Security and other property in its possession and
part of the Trust Estate and its principal executive office within the United
States of America.

 

Section 7.03             Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE PARTIES
TO THIS SERVICING AGREEMENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENT THEREOF. EACH OF THE
PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

Section 7.04             Notices. All demands, notices and communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered at, sent by facsimile to, sent by courier (overnight or
hand-delivered) at or mailed by registered mail, return receipt requested, to
(a) in the case of the Issuer, to 2445 Technology Forest Blvd., Suite 800, The
Woodlands, TX, 77381, (b) in the case of the initial Servicer or Conn
Appliances, to 2445 Technology Forest Blvd., Suite 800, The Woodlands, TX,
77381, (c) in the case of the Trustee, to the Corporate Trust Office, (d) in the
case of the Receivables Trust, to c/o Wilmington Trust, National Association, as
Receivables Trust Trustee, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890, Attention: Corporate Trust Administration – Conn’s
Receivables 2019-B Trust and (e) in the case of each Rating Agency, the address
specified in the Series Supplement; or, as to each party, at such other address
as shall be designated by such party in a written notice to each other party.
Unless otherwise provided in the Series Supplement or otherwise expressly
provided herein, any notice required or permitted to be mailed to a Noteholder
shall be given by first class mail, postage prepaid, at the address of such
Noteholder as shown in the Note Register. Any notice so mailed or published, as
the case may be, within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given, whether or not the Noteholder
receives such notice.

 



33

 

 

Section 7.05              Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

Section 7.06              Delegation. Except as provided in Section 2.01, 2.02
or 2.14(b), the Servicer may not delegate any of its obligations under this
Agreement.

 

Section 7.07              Waiver of Trial by Jury. To the extent permitted by
applicable law, each of the parties hereto irrevocably waives all right of trial
by jury in any action, proceeding or counterclaim arising out of or in
connection with this Agreement or the Transaction Documents or any matter
arising hereunder or thereunder.

 

Section 7.08              Further Assurances. The Servicer agrees to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the Trustee more fully to effect
the purposes of this Agreement.

 

Section 7.09              No Waiver; Cumulative Remedies. No failure to exercise
and no delay in exercising, on the part of the Trustee, the Issuer, the
Receivables Trust, the Servicer, or the Noteholders, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

 

Section 7.10             Counterparts. This Agreement may be executed in two or
more counterparts (and by different parties on separate counterparts), each of
which shall be an original, but all of which together shall constitute one and
the same instrument.

 

Section 7.11             Third-Party Beneficiaries. This Agreement will inure to
the benefit of and be binding upon the parties hereto, the Secured Parties, the
Receivables Trust Trustee and their respective successors and permitted assigns.
Except as provided in this Section 7.11, no other Person will have any right or
obligation hereunder; provided that the Issuer shall have the right to enforce
all rights of the Receivables Trust.

 

Section 7.12               Actions by Noteholders.

 

(a)               Wherever in this Agreement a provision is made that an action
may be taken or a notice, demand or instruction given by Noteholders, such
action, notice or instruction may be taken or given by any Noteholder, unless
such provision requires a specific percentage of Noteholders or unless otherwise
provided in the Series Supplement, in each case, as certified by such
Noteholder. Notwithstanding anything in this Agreement to the contrary, neither
the Servicer nor any Affiliate thereof shall have any right to vote with respect
to any Note except as specifically provided in the Indenture.

 



34

 

 

(b)               Any request, demand, authorization, direction, notice,
consent, waiver or other act by a Noteholder shall bind such Noteholder and
every subsequent holder of such Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done
or omitted to be done by the Trustee or the Servicer in reliance thereon,
whether or not notation of such action is made upon such Note.

 

Section 7.13              Rule 144A Information. For so long as any of the Notes
are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuer and the Trustee (if such information is in the
Trustee’s possession) agree to provide to any Noteholders and to any prospective
purchaser of Notes designated by such a Noteholder upon the request of such
Noteholder or prospective purchaser, any information required to be provided to
such holder or prospective purchaser to satisfy the condition set forth in Rule
144A(d)(4) under the Securities Act, and the Servicer agrees to reasonably
cooperate with the Issuer and the Trustee in connection with the foregoing.

 

Section 7.14             Merger and Integration. Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement.

 

Section 7.15             Headings. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

Section 7.16             Rights of the Trustee. The Trustee shall be entitled to
all rights, powers, protection, privileges and immunities conferred on it by the
terms of the Indenture as if specifically set forth herein, and shall not be
liable for any loss arising in connection with the exercise of any such rights,
powers, protections, privileges and immunities.

 

Section 7.17              Sales Tax Proceeds. For the avoidance of doubt, (1)
the initial Servicer hereby notifies each of the parties hereto that the
Receivables Trust, the R Noteholders, the Depositor, the Seller and the Issuer
are each “assignees” of the right to receive the Texas bad debt deduction for
all applicable defaults as per Section 151.426(c) of the Texas Tax Code and (2)
each of the initial Servicer, the Depositor, the Seller, the Receivables Trust,
the Class R Noteholders, the Issuer, and the Retailer of the Merchandise will
cooperate to obtain the Texas bad deduction for the assignees.

 

Section 7.18              Limitation of Liability. It is expressly understood
and agreed by the parties hereto that (a) this Agreement is executed and
delivered by Wilmington Trust, National Association (“WTNA”), not individually
or personally but solely as Receivables Trust Trustee of the Receivables Trust,
in the exercise of the powers and authority conferred and vested in it, (b) each
of the representations, undertakings and agreements herein made on the part of
the Receivables Trust is made and intended not as personal representations,
undertakings and agreements by WTNA but is made and intended for the purpose of
binding only the Receivables Trust, (c) nothing herein contained shall be
construed as creating any liability on WTNA individually or personally, to
perform any covenant either expressed or implied contained herein of the
Receivables Trust, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
herein, (d) WTNA has made no investigation as to the accuracy or completeness of
any representations and warranties made by the Receivables Trust in this
Agreement and (e) under no circumstances shall WTNA be personally liable for the
payment of any indebtedness or expenses of the Receivables Trust or be liable
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Receivables Trust under this Agreement or any
other related documents.

 



35

 

 

IN WITNESS WHEREOF, the Issuer, the Servicer and the Trustee have caused this
Servicing Agreement to be duly executed by their respective officers as of the
day and year first above written.

 

  CONN’S RECEIVABLES FUNDING 2019-B, LLC,   as Issuer           By: /s/ Melissa
Allen   Name: Melissa Allen   Title: VP & Treasurer       CONN’S RECEIVABLES
2019-B TRUST,   as Receivables Trust       By: Wilmington Trust, National
Association, not in its individual capacity but solely as Receivables Trust
Trustee           By: /s/ Clarice Wright   Name: Clarice Wright   Title:
Assistant Vice President       CONN APPLIANCES, INC.,   as Servicer          
By: /s/ Melissa Allen   Name: Melissa Allen   Title: VP & Treasurer       WELLS
FARGO BANK, NATIONAL ASSOCIATION,   not in its individual capacity, but solely
as Trustee           By: /s/ Brett Hudson   Name: Brett Hudson   Title: Vice
President

 

Servicing Agreement

 

S-1

 

 

Exhibit A-1
Form of Monthly Servicer Report


 

 


FORM OF MONTHLY SERVICER REPORT

 

[ATTACHED]

 

 

Servicing Agreement

 

A-1-1

 

 

Exhibit A-2
Form of Monthly Noteholders’ Statement


 

 


FORM OF MONTHLY NOTEHOLDERS’ STATEMENT

 

[ATTACHED]

 

Servicing Agreement

 

A-2-1

 

 

Exhibit B
Form of Annual Servicer’s Certificate


 





FORM OF ANNUAL SERVICER’S CERTIFICATE

 

CONN APPLIANCES, INC.

 

The undersigned, a duly authorized representative of Conn Appliances, Inc.
(“Conn Appliances”), as Servicer pursuant to the Servicing Agreement, dated as
of November 26, 2019 (the “Servicing Agreement”) by and among Conn Appliances,
Conn’s Receivables Funding 2019-B, LLC, as issuer, Conn’s Receivables 2019-B
Trust, Wells Fargo Bank, National Association, as trustee (the “Trustee”), does
hereby certify that:

 

1.       Conn Appliances is a Servicer under the Servicing Agreement.

 

2.       The undersigned is duly authorized pursuant to the Servicing Agreement
to execute and deliver this certificate to the Trustee.

 

3.       This certificate is delivered pursuant to Section 2.02(e)(ii) of the
Servicing Agreement.

 

4.       A review of the activities of the Servicer during (the period from the
Closing Date until) (the twelve month period ended) _______, 20__ and of its
performance under the Servicing Agreement was conducted under my supervision.

 

5.       Based on such review, the Servicer has, to the best of my knowledge,
fully performed in all material respects all of its obligations under the
Servicing Agreement and each other applicable Transaction Document to which it
is a party throughout such period and no default in the performance of such
obligations has occurred or is continuing except as set forth in paragraph 6
below.

 

6.       The following is a description of each default in the performance of
the Servicer’s obligations under the provisions of the Servicing Agreement and
each other applicable Transaction Document to which it is a party, known to me
to have been made during such period which sets forth in detail (i) the nature
of each such default, (ii) the action taken by the Servicer, if any, to remedy
each such default and (iii) the current status of each such default:

 

[If applicable, insert “None.”]

 

7.       Capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the Servicing Agreement.

 

[signature page follows]

 

Servicing Agreement

 

B-1

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate this ___
day of _______, ____.

 

CONN APPLIANCES, INC.,            By:       Name:     Title:

 

Servicing Agreement

 

B-2

 

 

Schedule 2.10(i)
Litigation


 

 

LITIGATION

 

None

 



Schedule 2.10(i)-1

 

